DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/12/2022 has been entered. Applicant’s amendments to the claims have overcome the 35 U.S.C. §102(A) rejections to claims 1 and 2, as well as the 35 U.S.C. §103 rejections previously set forth in the Non-Final Office Action mailed 04/19/2022. Thereby, the rejections are withdrawn.
Claims Status
	Claims 1 – 4 remain pending
	Claim 1 is amended
In view of the amendment filed on 07/12/2022, the following new grounds of rejections are necessitated. See the response to arguments section for a discussion of Applicant’s arguments.

New Grounds of Rejection


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US PGPub. 2012/0250212 A1; Kimura), in view of Nobori et al. (US PGPub. 2016/0280604 A1; Nobori).
Regarding claim 1. Kimura discloses a method of manufacturing a wafer mounting table (electrostatic chuck 10, see abs. and [0062]), the method comprising: 
(a) a step of loading a ceramic slurry containing a ceramic powder and a gelling agent into opening portions of a metal mesh (“electrostatic electrode or precursor,” see [0011], step (a)), inducing a chemical reaction of the gelling agent to gelate the ceramic slurry (see [0011], step (a) and [0044]), and then performing degreasing [0048] and calcining to prepare a ceramic-loaded mesh [0049]; 
(b) a step of sandwiching the ceramic-loaded mesh between a first ceramic calcined body and a second ceramic calcined body obtained by calcining after mold cast forming so as to prepare a multilayer body [0070]; and 
(c) a step of hot press firing the multilayer body to prepare a wafer-receiving table (Kimura at [0070] discloses, “This stacked calcined body 50 is then subjected to hot-press firing to obtain an electrostatic chuck 10 (refer to FIG. 2 (k))”.

However, Kimura fails to disclose at step (b) that the step of sandwiching the ceramic-loaded mesh between a first ceramic calcined body and a second ceramic calcined body, the ceramic-loaded mesh is sandwiched in direct contact with the first ceramic calcined body and a second ceramic calcined body.
In the same field of endeavor of manufacturing methods for wafer mounting tables [0018], Nobori discloses a member 1 for a semiconductor production apparatus including an electrostatic chuck 10 (analogous to the claimed “wafer mounting table”), capable of attracting a silicon wafer W to be subjected to a plasma treatment, and a cooling plate 18 [0018].
Nobori discloses at [0034] a first calcined body 61 and the second calcined body 62 stacked with a printed heater electrode paste 71 therebetween and, in addition, the second calcined body 62 and the third calcined body 63 are stacked with the printed electrostatic electrode paste 72 therebetween (analogous to the claimed “a step of sandwiching”); then hot-press firing is performed in that state, making the heater electrode paste 71 into the heater electrode 14 by firing, the electrostatic electrode paste 72 is made into the electrostatic electrode 16 by firing, and the individual calcined bodies 61 to 63 are integrated into the alumina substrate 12 by sintering, obtaining the electrostatic chuck 10. See Nobori at FIG. 2C.
	Nobori at [0035] discloses that the resulting alumina substrate 12 has a high  volume resistivity at high temperatures and the withstand voltage are stable irrespective of lot, as a result of adopting the gel casting method (method in which forming of slurry is performed by gelatinization); making the Al2O3 powder, the MgO powder, and the MgF2 powder be easily homogeneously dispersed. See Nobori at [0035].
	It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention to modify Kimura’s method so that at step (b), the ceramic-loaded mesh of Kimura is sandwiched between a first ceramic calcined body and a second ceramic calcined body and in direct contact with the first ceramic calcined body and a second ceramic calcined body, as taught by Nobori. 
	One of ordinary skill in the art would have been motivated to modify Kimura in view of Nobori, since Nobori teaches that his method produces a substrate having high  volume resistivity at high temperatures and high withstand voltage, being stable irrespective of lot. Nobori at [0035].

Regarding claim 2. Kimura/Nobori discloses method of manufacturing a wafer mounting table according to Claim 1, wherein: in the step (a), the metal mesh (e.g., Kimura’s electrode precursor 24) is placed inside a mold (first molding die 31; Kimura at [0064]), and the ceramic slurry is poured into the mold while an upper mold piece and a lower mold piece are in close contact with the metal mesh so as to load the ceramic slurry into the opening portions of the metal mesh (see Kimura’s Example 1, [0110]).

2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Nobori, as applied to claim 2, and further in view of YOSHIOKA et al. (US PGPub. 2010/0201018 A1; Yoshioka).
Regarding claim 3. Kimura/Nobori discloses the method of manufacturing a wafer mounting table according to Claim 2, except for, wherein: in the step (a), in pouring the ceramic slurry into the mold, the ceramic slurry is poured after a pressure inside the mold is decreased to be lower than an atmospheric pressure.

	In the analogous field of endeavor of  gel cast methods of molding [00036], Yoshioka discloses a forming mold, which is filled with a ceramic slurry and a method for producing a molded body using the forming mold [0004]. 
Yoshioka discloses an example of the method, in a state wherein the ceramic slurry is retained in a “Slurry Reservoir Pres” does not (at all or does hardly) fall and flow toward the molding space, the ambient pressure of the forming mold is adjusted to a predetermined negative pressure lower than an atmospheric pressure “by utilizing a well-known negative pressure generation apparatus (housing the forming mold in a vacuum chamber) or the like.” [0129]. Then, Yoshioka at [0130] discloses that immediately after the ambient pressure of the forming mold is adjusted to the predetermined negative pressure, the pressure in the molding space (S1+S2) still remains at an atmospheric pressure and then, the air within the molding space (S1+S2) is gradually sucked toward the ambience of the forming mold through the Slurry Passing Gap S3 and the inside of the ceramic slurry blocking the upper opening of the Second Hole 31, and thereby the pressure in the molding space (S1+S2) also gradually decreases to the predetermined negative pressure  (lower than atmospheric pressure).
		Furthermore, Yoshioka at [0131] recognizes the difference in pressure between the ceramic slurry reservoir and the molding space as result-effective variables directly affecting the final properties of the molded slurry, and discloses that when said "negative pressure" is too large (too close to vacuum), the volatilization of the disperse medium in the slurry occurs, and a void due to the volatilized disperse medium occurs in the molding space (in the slurry), and that when said "negative pressure" is too small (too close to an atmospheric pressure), a portion, in which the slurry cannot be filled, occurs in the molding space, and a void due to air occurs in the molding space. “Namely, taking into account the suppression of the occurrence of the void due to the disperse medium and the suppression of the occurrence of the void due to the air, there is an adequate value in said "negative pressure".” [0131].
	It would have been obvious to a person having ordinary skill in the art at the time of effectively filing the claimed invention, to modify Kimura/Nobori’s method of manufacturing a wafer mounting table by optimization within prior art conditions or through routine experimentation by known methods, so that, in the step (a), in pouring the ceramic slurry into the mold, the ceramic slurry is poured after a pressure inside the mold is decreased to be lower than an atmospheric pressure, as taught by Yoshioka, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II) (A):
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	One of ordinary skill in the art would have been motivated to modify the molding method of Kimura/Nobori in view of Yoshioka, by routine experimentation and optimization, since Yoshioka teaches that the taking into account the suppression of the occurrence of the void due to the disperse medium and the suppression of the occurrence of the void due to the air, there is an adequate value in said negative pressure. [0131].

3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Nobori, as applied to claim 1, and further in view of Arita et al. (with machine English translation of JP-2003010690-A; Arita).
Regarding claim 4. Kimura/Nobori discloses the method of manufacturing a wafer mounting table according to Claim 1, except for, wherein: in the step (a), the ceramic slurry is loaded into the opening portions of the metal mesh by dipping the metal mesh in a container containing the ceramic slurry.

	In the analogous field of endeavor of molding ceramic slurry materials, Arita discloses a method of forming a ceramic body, wherein a core material being continuous in a three-dimensional mesh (under the broadest reasonable interpretation, analogous to the claimed metal mesh), is made into a single composite base material by immersing the composite base material in a slurry containing the ceramic a predetermined number of times to form the composite material. [0006].
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention, to modify Kimura/Nobori’s method of manufacturing a wafer mounting table with the dipping method of Arita, so that, in the step (a), the ceramic slurry is loaded into the opening portions of the metal mesh by dipping the metal mesh in a container containing the ceramic slurry, since "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
	One of ordinary skill in the art would have been motivated to pursue the modification of Kimura/Nobori in view of Arita for the purpose, e.g., of insuring the metal mesh is coated evenly three-dimensionally.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Applicant’s arguments are based on newly amended limitations which have been addressed by the new grounds of rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nobori et al. (US PGPub. 2012/0248716 A1); discloses methods for producing an electrostatic chuck  capable of suppressing variation in thickness of the dielectric layer. [0010].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712